Citation Nr: 0528926	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-22 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for major 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued the veteran's 30 percent 
rating for his service-connected mental disability.

In November 2002 and February 2003, the Board undertook 
additional development under 38 C.F.R. § 19.9(a)(2) (2002).  
In May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), 
disallowing the Board to develop claims.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., 2003).  Thus, in October 2003, the Board 
remanded the claim for a substantive review of the case by 
the Appeals Management Center (AMC).  The AMC reviewed the 
claim and issued supplemental statement of the case to the 
appellant and his representative in May 2005.  The case was 
then returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
depression controlled by medication, loss of emotional 
reserve, sleep disturbance, and mild memory loss.

2.  There is no evidence of frequent panic attacks; 
difficulty understanding complex commands; impaired judgment 
or abstract thinking; suicidal ideation; impaired impulse 
control, spatial disorientation; or, grossly inappropriate 
behavior.  Nor is the veteran in persistent danger of hurting 
himself or others. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 for major 
depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9434 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for a mental disorder.  In this 
context, the Board notes that a substantially complete 
application was received in February 1998 and adjudicated in 
May 1998, prior to the enactment of the VCAA.  However, 
during the course of the appeal, and specifically in May 
2004, the AMC provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AMC 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  In May 2005, the AMC readjudicated the 
claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the May 2004 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant treatment records have been secured.  The veteran 
has been examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for conversion reaction in 
April 1963, and was evaluated as 30 percent disabling under 
DC 9402, the then-current code in place for conversion 
reaction.  In the May 1998 rating decision on appeal, the 
diagnostic code for this veteran's disability was updated to 
reflect the current numbering system, i.e., DC 9434.  In 
October 2002, the veteran's disability was recharacterized as 
major depression.   The 30 percent rating was confirmed and 
continued.

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9434.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed the record, to include VA examinations 
in March 1998 and March 2000; VA outpatient clinical records, 
dated from May 1998 to June 2004; VA inpatient records from 
November 1999 to March 2000; and, numerous statements offered 
by the veteran concerning his health.  Based on this review, 
the Board finds that the veteran's disability picture 
warrants a continuation of the 30 percent rating currently 
assigned. 

It is initially noted that while the veteran has disagreed 
with the diagnosis and medical opinion offered by the VA 
examiner in March 2000, he has not alleged that his 
disability has worsened since that time, nor has he requested 
a new examination.  Given this, and the extensive outpatient 
treatment records before the Board, it does not find that a 
remand for an examination is in order.

Both VA examinations in 1998 and 2000 indicate that the 
veteran had a depressed mood and poor control over his 
emotions.  He reported trouble sleeping and a diminished 
ability to concentrate as well.  Further findings were made 
referable to the veteran's loss of interest in activities.  

Clinical records disclose that the veteran was admitted for 
inpatient care for his depression in November 1999 and was 
able to make significant progress with both individual and 
group counseling sessions.  In many of these sessions, he 
reported his family strongly supported him in his efforts, 
both from home and during family counseling at the hospital, 
and that their relationship was tight-knit.  His motivation 
to stay well was reported consistently as high, through his 
discharge in March 2000. 

In October 2002, the veteran was attending group therapy at 
which time he was referred to individual counseling due his 
experiencing "a lot of stress due to his sensitive nature."  
He was observed to be losing some emotional reserve as he 
aged.  A full psychological assessment was undertaken, and 
the veteran was noted to be depressed and very emotional.  He 
had poor concentration and some recent memory deficit.  By 
November 2002, the veteran reported feeling "better, less 
depressed, and less angry." 

Examinations and clinical records throughout the life of the 
claim have consistently revealed the absence of a thought 
disorder, delusions, hallucinations, suicidal or homicidal 
ideation.  The veteran continually has been adequately 
groomed and oriented to time, place, and manner.     

The Board finds that the veteran's symptoms, primarily 
manifesting as depression with loss of control of emotions, 
sleep disturbance, and mild memory loss, more nearly 
approximate those contemplated by the 30 percent rating 
criteria.  He has strong relationships with his family.  
There is no evidence of frequent panic attacks; difficulty 
understanding complex commands; impaired judgment or abstract 
thinking; suicidal ideation; impaired impulse control, 
spatial disorientation; or, grossly inappropriate behavior.  
Nor is the veteran in persistent danger of hurting himself or 
others.  Without such symptoms, a higher disability 
evaluation is not warranted.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation; 
therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to a rating in excess of 30 percent for major 
depression is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


